Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


 Carl Storck and Vicki Storck, Appellants                 Appeal from the 62nd District Court of
                                                          Franklin County, Texas (Tr. Ct. No. 10,964).
 No. 06-16-00001-CV          v.                           Opinion delivered by Chief Justice Morriss,
                                                          Justice Moseley and Justice Burgess
 Tres Lagos Property Owners Association,                  participating.
 Inc., Appellee



       As stated in the Court’s opinion of this date, we find reversible error in the order of the trial
court below. The petition for intervention was filed after the trial court’s plenary power expired
and was, therefore, untimely. We vacate the December 4, 2015, order and dismiss this appeal.
       We further order that the appellee, Tres Lagos Property Owners Association, Inc., pay all
costs of this appeal.


                                                         RENDERED OCTOBER 7, 2016
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk